                 Case 1:18-cv-00380-DAD-SKO Document 23 Filed 02/27/19 Page 1 of 1
 CAED 435                                       United Stales District Court, Eastern District of California                     FOR COURT USE ONI A'
 (Rev. 04/18)
                                                                                                                                 DUE DATE:
                                                               TRANSCRIPT ORDER
PLEASE Ran! instruction I'-.fc (attached):
1 .YOUR NAME                                          2. EMAIL                               3. PHONE NUMBER                     4. date;

Stephen R. Cornwell                           yer@comwellsample.com                    (559)431-3142                             02/27/2019
5. MAILING ADDRESS                                                                     6. CITY                                   7. STATE             8. ZIP CODE

7045 N. Fruit Avenue                                                                   Fresno                                    CA                   93711
9. CASE NUMBER                               10. JUDGE                                                               DATES OF PROCEEDINGS
1:18-cv-00380-DAD-SKO                         Dale A. Drozd                            l 1. FROM 09/18/2018                      12. TO 09/18/2018

13. CASE NAME                                                                                                   LOCATION OF PROCEEDINGS

Landin v. Visalia Unified School District, et al.                                      14. CITY Frosno                         | 15. STATE California
16. ORDER FOR
rj APPEAL No.                                •CRIMINAL                                 • CRIMINAL JUSTICE AC I                    • BANKRUPTCY
• NON-APPEAL                                  • CIVIL                                  •     IN FORMA PAUPERIS                    • (>TI IER (Specify)
17. TRANSCRIPT REQUESTED (Specify portion(s) and date(s) ofproceeding® for which transcript isrequested) You must provide the name ofthe Reporter.
            TRIAL                             DATE(S)               REPORTER                     HEARINGS                         DATE(S)               REPORTER

| | ENTIRE TRIAL                                                                       [7] OTHER (Specify Below)
| [JURY SELECTION                                                                                Motion to Dismiss                09/18/2018              Karen Hooven


•OPENING STATEMENT'S
•closing ARGUMENTS
•iURY INSTRUCTIONS


                                                                                     18. ORDER                   (Grey Area for Court Reporter Use)
                            ORIGINAL
                                                                      .ADDITIONAL
 CATEGORY             (IncludesCertifiedCopy to        FIRST COPY                             NO. OF PAGES ESTIMATE                                  COSTS
                                                                         COPIES
                    Clerk tor Records of the Court)
                                                                     NO. OE COPIES

  ORDINARY                       •                         •
                                                                     NO. OF COPIES

    14-Dav                       •                         •
                                                                     NO. or COPIES

  EXPEDITED
                                 D                         •
                                                                     NO. OF COPIES

    3-Day                        m                         LH
                                                                     NO OE COPIES


     DAILY                       •                         •
                                                                     NO. OF COPIES
                                 •                         •

  REALTIME
                                 •                         •
                             CERTIFICATION (19 & 20)
       By signing below. Icertify I yfll payall charges (deposit plus additional).               ESTIMATE TOTAL


 19. SIGNATLTOvj/ It                 [A                                                    PROCESSED BY



20. DATE        '^S \                                                                      PHONE NUMBER

02/27/2019
TRANSCRIPT TO BE PREPARED BY                                                               COURT" ADDRESS




                                                           DATE             BY

 ORDER RECEIVED


 DEPOSIT PAID                                                                              DEPOSIT PAID


 TRANSCRIPT ORDERED                                                                        TOTALCHARGES


 TRANSCRIPT RECEIVED                                                                       LESS DEPOSIT
 ORDERING PARTY NOTIFIED
 TO PICK UP TRANSCRIPT                                                                     TOTAL REFUNDED


 PARTY RECEIVED TRANSCRIPT                                                                 TOTAL DUE
